CULLEN, Commissioner.
Petitioners herein are litigants in two actions in the Taylor Circuit Court, which were commenced, respectively, on June 27 and July 12, 1967. Judgments in those actions were reversed by this court, with directions for further proceedings, on October 17, 1967. Shreve, etc., et al. v. Taylor County Public Library Board et al., Ky., 419 S.W.2d 779. After the remand of the cases the petitioners herein filed motions, with supporting affidavits, asking that the trial judge vacate the bench and disqualify himself from further presiding in these cases. The motion was overruled, whereupon the petitioners filed the instant proceeding in this court seeking an order prohibiting the trial judge from further presiding in the cases.
The grounds of prejudice set forth in the motions and supporting affidavits all related to conduct of the judge which occurred, and was known to the petitioners, prior to the commencement of the actions. *860A motion on such grounds must be made before an appearance to the merits. See Harrell v. City of Middlesboro, Ky., 287 S.W.2d 614, and the long line of cases abstracted in Kentucky Digest, Judges, The motions here were far too late.
The petition is denied.
All concur.